—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 3, 1993, convicting him of murder in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People’s main witness, because of her criminal history and involvement with illegal drugs, should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless, unlike here, it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.